Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an extracted material collector, an extracted material preparer, and an LDS analyzer in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, 13, 16-23, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauerer et al (PGPub 2020/0003694) (Sauerer) in view of Plant et al (G. Plant, A. Hangauer, M. Nikodem, and G. Wysocki, "Recent Advances in Chemical Detection with Chirped Laser Dispersion Spectroscopy," in Imaging and Applied Optics 2014, OSA Technical Digest (online) (Optica Publishing Group, 2014), paper LW1D.1) (Plant).
	Regarding Claims 1, 16, & 25, Sauerer discloses a method and system for analyzing hydrocarbon bearing formations, comprising: 
collecting extracted material from a location in a subterranean formation (Paragraph 20, using sieves), wherein the location is proximate a position of hydrocarbon operations within a borehole (wellsite);
preparing the extracted material, wherein extraneous material is removed (Paragraph 20, cleaning to remove drilling fluids); 
putting the extracted material into a Raman spectroscopy device (Paragraph 22, 60); 
initiating a Raman process utilizing the extracted material (Paragraph 22); and 
generating results from analyzation of the Raman process (Paragraph 23, using computer 70);
Sauerer fails to explicitly disclose using a laser dispersion spectroscopy (LDS) device; 
However, Plant discloses that a Chirped Laser Dispersion Spectrometer can be used to detect various chemicals (Section 2. CLaDS operation principle, 1st Paragraph);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer with using a laser dispersion spectroscopy (LDS) device because a LDS has advantages as a robustness in detection when being used in a noisy or dirt location because the normal light attenuation that effects traditional spectrometers does not effect LDS since they rely on a phase detection. 
Claims 16 & 25 are also met by this disclosure. 
Regarding Claims 2 & 23, Sauerer as modified by Plant discloses the aforementioned but does not explicitly disclose outputting the results to one or more of a well site controller, well site operation plan system, or a well site operator;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with outputting the results to one or more of a well site controller, well site operation plan system, or a well site operator because it is common sense to inform interested parties/systems of the information derived from a measurement.
System Claim 23 is also met by this disclosure.
Regarding Claim 3, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the hydrocarbon operation includes at least one of a hydraulic fracturing operation, a chemical fracturing operation, a casing operation, a drilling system (Paragraph 18), a logging while drilling system, a measuring while drilling system, and seismic while drilling system.
Regarding Claim 4, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses repeating the method at a distance parameter, wherein the distance parameter is an input parameter (Paragraph 23). Sauerer discloses taking cuttings to test from different depths which meets this limitation. 
Regarding Claim 5, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the Raman process utilizes at least one of a gas phase analysis, a liquid phase analysis, an isotropic analysis, or a solid phase analysis (Paragraph 35). The cuttings after being processed are in a solid phase. 
	Regarding Claim 6, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the solid phase analysis is utilized and the preparing further comprises one or more of pulverizing the extracted material, cleaning the extracted material, and draining fluid from the extracted material (Paragraph 35). In this case the cuttings are cleaned. 
	Regarding Claim 7, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses determining a composition of the extracted material utilizing a spectral deconvolution process using a reference standard or a machine learning algorithm, and outputting the composition as the results (Figs. 3A-3C, Paragraph 14). In this case Sauerer uses a spectral deconvolution program to analyze the material. 
Regarding Claim 8, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the solid phase analysis is utilized and the results include at least one of a mineral composition, an organic composition, or a vitrinite reflectance parameter (Paragraph 29). In this cause Sauerer the results include a vitrinite reflectance parameter. 
Regarding Claim 10, Sauerer as modified by Plant discloses the aforementioned but does not explicitly disclose ascertaining a phase signature or a composition signature of the extracted material and outputting a signature change message when the respective of the phase signature or of the composition signature changes, utilizing a signature change parameter, from a previous execution of the method;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with ascertaining a phase signature or a composition signature of the extracted material and outputting a signature change message when the respective of the phase signature or of the composition signature changes, utilizing a signature change parameter, from a previous execution of the method because monitoring the Kerogen maturity is a matter of composition change of the sample and  outputting a message when it changes can give knowledge about the reservoir characterization of unconventional plays.
Regarding Claim 13, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses prepping the extracted material utilizing one or more of a filtering process, a moisture removal process, a separation process, a pressure control process, a flow control process, or an additional support gases process (Paragraph 22). It is disclosed that part of the processing is drying the sample which would be a moisture removal process. 

Regarding Claim 17, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses the system (50) is near the borehole (Paragraph 18) but does not explicitly disclose wherein the system is located downhole proximate to a hydrocarbon operation;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with wherein the system is located downhole proximate to a hydrocarbon operation this would allow for  a quicker real time monitoring of the drilling process. 
Regarding Claim 18, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the extracted material collector collects the extracted material from drilling mud, hydraulic fracturing fluid, or chemical fracturing fluid (Paragraph 20). In this case it collects it from mud. 
Regarding Claim 19, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose wherein the extracted material preparer is further capable of converting gas to carbon dioxide, pulverizing the extracted material that is a solid, diluting the extracted material, and draining fluid from the extracted material;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with wherein the extracted material preparer is further capable of converting gas to carbon dioxide, pulverizing the extracted material that is a solid, diluting the extracted material, and draining fluid from the extracted material because these are all common methods for sample preparation and would be common sense to prepare the sample in the ways that will results in a good measurement. 
	Regarding Claim 20, Sauerer as modified by Plant discloses the aforementioned. Further, Plant discloses wherein the LDS device is one of a LDS gas phase device, a LDS liquid phase device, a LDS solid phase device, or a LDS isotropic device (Section 2. CLaDS operation principle, 1st Paragraph). As plant mentions the LDS can be used probe gas, solid, or liquid samples. Thus, the limitation is met. 
	The reasons for combination are the same as the rejection of claims 1 & 16. 
Regarding Claim 21, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses wherein the results from the LDS analyzer comprise one or more of a mineral composition, an organic composition, a molecular composition, a calibration parameter of the LDS device, or a status of the system (Paragraph 30). The LDS analyzer being used would be in combination with plant as previously shown. 
Regarding Claim 22, Sauerer as modified by Plant discloses the aforementioned. Further, Sauerer discloses a data receiver, capable of receiving inputs, wherein the inputs are one or more of a verification time interval, a calibration time interval, a reference peak parameter for one or more types of extracted material, the location within the borehole, a reference standard parameter, a machine learning algorithm parameter, or a reference standard, and wherein the LDS analyzer utilizes the inputs to direct operation of the LDS device and to produce the results (Paragraph 30).
As can be seen Fig. 5 is a log of the measurement results as plotted against the Depth. Thus, there must be a data receiver capable of receiving inputs where the input is a location within the borehole. The computer then uses this information and the measured information to produce this log.



Claim(s) 9, 11, 12, 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauerer in view of Plant and further in view of Kasprzykowski et al (PGPub 2018/0171786) (Kasprzykowski).
Regarding Claim 9, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose comparing a detected quantity of unsaturated linear hydrocarbons and a target quantity of unsaturated hydrocarbons, and outputting an unsaturated hydrocarbon message when the target quantity of unsaturated hydrocarbons is exceeded;
However, Kasprzykowski teaches comparing a detected quantity of unsaturated linear hydrocarbons and a target quantity of unsaturated hydrocarbons (Paragraph 64); 
Further, the examiner takes official notice that it would be obvious to one of ordinary skill in the art to output an unsaturated hydrocarbon message when the target quantity of unsaturated hydrocarbons is exceeded;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with comparing a detected quantity of unsaturated linear hydrocarbons and a target quantity of unsaturated hydrocarbons, and outputting an unsaturated hydrocarbon message when the target quantity of unsaturated hydrocarbons is exceeded because the level of unsaturated linear hydrocarbons is an indicator of the efficiency of the drilling process and monitoring it allows one to adjust the process when things go awry. 
 Regarding Claim 11, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose verifying calibration of the LDS device when a selected reference peak shifts or at an end of a specified verification time interval; and calibrating the LDS device when the verifying calibration fails or after a specified calibration time interval;
However, Kasprzykowski teaches verifying calibration of the LDS device when a selected reference peak shifts or at an end of a specified verification time interval; and calibrating the LDS device when the verifying calibration fails or after a specified calibration time interval (Paragraphs 79 & 80). The time interval is whenever the configuration is changed; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with verifying calibration of the LDS device when a selected reference peak shifts or at an end of a specified verification time interval; and calibrating the LDS device when the verifying calibration fails or after a specified calibration time interval because proper calibration of instruments ensures the measurements are accurate. 
Regarding Claim 12, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose wherein the LDS process utilizes at least one of a gas phase analysis or an isotropic analysis utilizing a target gas released from the extracted material, or a liquid phase analysis utilizing a target liquid released from the extracted material;
However, Kasprzykowski teaches wherein the process utilizes at least one of a gas phase analysis or an isotropic analysis utilizing a target gas released from the extracted material, or a liquid phase analysis utilizing a target liquid released from the extracted material (Paragraphs 39-40).  A gas phase analysis is disclosed and the spectrometer of Plant would be suggested in combination with this teaching;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with wherein the LDS process utilizes at least one of a gas phase analysis or an isotropic analysis utilizing a target gas released from the extracted material, or a liquid phase analysis utilizing a target liquid released from the extracted material.
Regarding Claim 15, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose diluting respective of the target gas or the target liquid utilizing a variable dilution material;
However, Kasprzykowski teaches diluting respective of the target gas or the target liquid utilizing a variable dilution material (Paragraph 74, carrier gas);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with diluting respective of the target gas or the target liquid utilizing a variable dilution material because a carrier gas can be used to ensure constant pressure which keeps conditions the same between measurements preventing fluctuations caused by the fluctuating pressure and improves the measurement. 
Regarding Claim 24, Sauerer as modified by Plant discloses the aforementioned but fails to explicitly disclose a physical-chemical separation device, capable of producing second results utilized by the LDS analyzer using the extracted material, wherein the physical-chemical separation device is located proximate the LDS device and is one or more of a gas chromatography (GC) system, a GC combustion system, a liquid chromatography (LC) system, or a LC combustion system
However, Kasprzykowski teaches a physical-chemical separation device, capable of producing second results utilized by the LDS analyzer using the extracted material, wherein the physical-chemical separation device is located proximate the LDS device and is one or more of a gas chromatography (GC) system, a GC combustion system, a liquid chromatography (LC) system, or a LC combustion system (Paragraph 50). The art teaches using a spectrometer with a GC upstream for separating the gas compounds extracted from the drilling fluid;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant with a physical-chemical separation device, capable of producing second results utilized by the LDS analyzer using the extracted material, wherein the physical-chemical separation device is located proximate the LDS device and is one or more of a gas chromatography (GC) system, a GC combustion system, a liquid chromatography (LC) system, or a LC combustion system because GCs are used to separate analytes out for analysis and inject carrier gasses to maintain the pressure in the testing chamber at a constant amount which improves the consistency of the measurements.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauerer in view of Plant, Kasprzykowski and further in view of Karoum et al  (PGPub 2017/0045491) (Karoum). 
Regarding Claim 14, Sauerer as modified by Plant, and Kasprzykowski discloses the aforementioned but fails to explicitly disclose converting respective of the target gas or the target liquid to carbon dioxide;
However, Karoum teaches converting respective of the target gas or the target liquid to carbon dioxide (Paragraph 41);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sauerer as modified by Plant, and Kasprzykowski with converting respective of the target gas or the target liquid to carbon dioxide because it is another test for monitoring the total organic content of the material which is an important indicator of the quality of the reservoir being drilled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 26, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886